Memorandum by the Court. Appeal by the claimant from a decision of the Workmen's Compensation Board filed January 9, 1969, as amended by a supplemental decision filed April 30, 1969, which denied benefits to him. The claimant was injured while returning home from a party held by eoemployees off the premises of the employer and not financed ■by the employer. The present record establishes that the party was nothing more than a spontaneous party in no way sponsored by management although some management personnel participated in organizing it. Although the claimant was an “ outside ” employee, it does not appear that his return home from the party was in any way a return home from his outside employment duties. The present record contains no substantial evidence that the party was connected with the employer-employee relationship, but to the contrary supports the factual finding of the board. Decision affirmed, without costs. Herlihy, P. J., Reynolds, Greenblott, Cooke and Sweeney, JJ., concur in memorandum by the court.